AMENDED AND RESTATED
 
EMPLOYMENT AND NONCOMPETITION AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT (the
“Agreement”) is dated as of July 11, 2003 and amended and restated effective
March 5, 2008 by and among Tempur-Pedic International Inc. (the “Company”),
Tempur World, LLC, as successor to Tempur World, Inc. (“Tempur World”), and Dale
Williams, an individual (“Employee”).
 
RECITALS
 
WHEREAS, Tempur World, Inc. and the Employee have entered into an Employment and
Noncompetition Agreement dated July 11, 2003 (the “Original Agreement”).
 
WHEREAS, Tempur World desires to assign the Original Agreement to the Company,
and the Company desires to assume the Original Agreement.
 
WHEREAS, the Company, Tempur World and Employee wish to amend and restate the
Original Agreement by entering into this Agreement.
 
NOW THEREFORE, in consideration of the premises and the mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Company and
Employee;
 
Tempur World hereby assigns to the Company all Tempur World’s rights,
obligations and interests as employer under the Original Agreement and the
Company agrees to assume and to perform all of the terms, covenants and
conditions required to be performed on the part of the Company under the
Original Agreement effective immediately.  Employee consents to Tempur World’s
assignment and the Company’s assumption of the Original Agreement.
 
The Company and the Employee agree to amend and restate the Original Agreement
in its entirety to read as follows:
 
ARTICLE I
 
EMPLOYMENT
 
1.1 Term of Employment.  The Company employs Employee, and Employee accepts
employment by the Company, for the period commencing on July 7, 2003, and ending
on July 6, 2004, subject to earlier termination following the initial Employment
Term, as hereinafter set forth in Article III (the “Employment Term”). Unless
earlier terminated in accordance with Article III, following the expiration of
the Employment Term, the Employment Term shall be automatically renewed for
successive one-year periods (collectively, the “Renewal Terms”; individually, a
“Renewal Term”) unless, at least 90 days prior to the expiration of the
Employment Term or the then current Renewal Term, either party provides the
other with a written notice of intention not to renew, in which case the
Employee’s employment with the Company, and the Company’s obligations hereunder,
shall terminate as of the end of the Employment Term or said Renewal Term, as
applicable; provided, however, that Employee shall agree to continue his
employment hereunder at the option of the Company for a period of six (6) months
following written notice by either party of intention to terminate or not to
renew (other than any such written notice given within ninety (90) days
following a Change in Control). Except as otherwise expressly provided herein,
the terms of this Agreement during any Renewal Term shall be the same as the
terms in effect immediately prior to such renewal, subject to any such changes
or modifications as mutually may be agreed between the parties as evidenced in a
written instrument signed by both the Company and Employee.  As used herein,
“Change in Control” shall mean a change in the ownership of the Company, such
that more than 50% of the equity securities of the Company are acquired by any
person or group (as such terms are defined for purposes of Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended) that does not own common stock
of the Company on the date of this Agreement; provided, however, no Change in
Control shall be deemed to occur if such Change in Control is effected pursuant
to any internal reorganization of the Company (including, by way of example,
establishment of a new holding company for the Company) that does not result in
a change of more than 50% of the ultimate equity ownership of the Company.
 
1.2 Position and Duties. Employee shall be employed in the position of Executive
Vice President, Chief Financial Officer and Secretary or such other executive
positions as may be assigned from time to time by the Company’s Chief Executive
Officer. In such capacity, Employee shall be subject to the authority of, and
shall report to, the Company’s Chief Executive Officer. Employee’s duties and
responsibilities shall be as generally described in the letter agreement dated
July 7, 2003, incorporated herein by this reference (the “Letter Agreement”),
and shall include all those customarily attendant to such position and such
other duties and responsibilities as may be assigned from time to time by the
Chief Executive Officer. Employee shall devote Employee’s entire business time,
loyalty, attention and energies exclusively to the business interests of the
Company while employed by the Company, and shall perform his duties and
responsibilities diligently and to the best of his ability.
 
ARTICLE II
 
COMPENSATION AND OTHER BENEFITS
 
2.1 Base Salary. The Company shall pay Employee an initial annual salary of
$225,000.00 (“Base Salary”), payable in accordance with the normal payroll
practices of the Company. The Employee’s Base Salary will be reviewed and be
subject to adjustment by the Board of Directors on or about January 1 of each
year beginning with January 1, 2004.
 
2.2 Performance Bonus. Employee will be eligible to earn an annual
performance-based bonus based on a formula approved by the Company’s Board of
Directors or Compensation Committee for each full or pro-rata portion of the
fiscal year during which Employee is employed by the Company (a “Bonus Year”),
the terms and conditions of which as well as Employee’s entitlement thereto
shall be determined annually in the sole discretion of the Company’s Board of
Directors or its Compensation Committee (the “Performance Bonus”). The amount of
the Performance Bonus will vary based on the achievement of performance criteria
in the formula established by the Company’s Board of Directors, but the formula
will be set to target a Performance Bonus equal to not less than 50% of Base
Salary as of January 1st of the Bonus Year if the performance criteria in the
formula are met. The Company’s Annual Performance Bonus Program is generally
described in the Letter Agreement, subject to periodic adjustment by the Board
of Directors.
 
2.3 Benefit Plans. Employee will be eligible to participate in the Company’s
retirement plans that are qualified under Section 401 (a) of the Internal
Revenue Code of 1986, as amended, and in the Company’s welfare benefit plans
that are generally applicable to all executive employees of the Company (the
“Plans”), in accordance with the terms and conditions thereof.
 
2.4 Expenses. The Company shall reimburse Employee for all authorized and
approved expenses incurred in the course of the performance of Employee’s duties
and responsibilities pursuant to this Agreement and consistent with the
Company’s policies with respect to travel, entertainment and miscellaneous
expenses, and the requirements with respect to the reporting of such expenses.
 
2.5 Automobile Allowance. The Company shall pay to Employee an automobile
allowance of $600.00 per month.
 
2.6 Vacation. Employee shall be entitled to 15 vacation days in any calendar
year to be taken in accordance with the Company’s general vacation policies for
similarly situated executive employees.
 
2.7 Grant of Stock Options. Employee shall be granted options to purchase 1,000
shares of the Class B-1 Voting Common Stock of TWI Holdings, Inc. for a purchase
price per share equal to the fair market value per share of Class B-1 Voting
Common Stock of TWI Holdings, Inc. on the date hereof (as determined by the
Board of Directors of TWI Holdings, Inc., currently estimated to be $1,250 per
share), pursuant to a Stock Option Agreement between TWI Holdings, Inc. and
Employee. On the first anniversary of the date hereof, 25% of the options shall
become vested, and quarterly hereafter, 6.25% of the options shall become
vested, such that all of the options shall be vested on and after the fourth
anniversary of the date hereof. Such options, and any shares issued upon
exercise of such options, shall be subject to certain termination and repurchase
rights of TWI Holdings, Inc. upon termination of employment of Employee, and
shall be subject to restrictions on transfer as set forth in the Stock Option
Agreement, the Stock Repurchase Agreement attached thereto as an exhibit and the
Stockholder Agreement among TWI Holdings, Inc. and its stockholders. Future
options may be granted as determined by the Board of Directors of the Company.
 
2.8 Additional Benefits. The Company shall provide Employee with a Relocation
Package and Major Company Paid Benefits as described in the Letter Agreement.
 
ARTICLE III
 
TERMINATION
 
3.1 Right to Terminate; Automatic Termination
 
(a) Termination by Company Without Cause. Subject to Section 3.2, the Company
may terminate Employee’s employment and all of the Company’s obligations under
this Agreement at any time and for any reason.
 
(b) Termination by Employee for Good Reason. Subject to Section 3.2, Employee
may terminate his employment obligation hereunder (but not his obligation under
Article IV hereof) for “Good Reason” (as hereinafter defined) if Employee gives
written notice thereof to the Company within thirty (30) days of the event he
deems to constitute Good Reason (which notice shall specify the grounds upon
which such notice is given) and the Company fails, within 30 days of receipt of
such notice, to cure or rectify the grounds for such Good Reason termination set
forth in such notice.
 
“Good Reason” shall mean any of the following: (i) relocation of Employee’s
principal workplace over 60 miles from the Company’s existing workplaces without
the consent of Employee (which consent shall not be unreasonably withheld,
delayed or conditioned), or (ii) the Company’s material breach of the Agreement
which is not cured within 30 days after receipt by the Company from Employee of
written notice of such breach.
 
(c) Termination by Company For Cause. Subject to Section 3.2, the Company may
terminate Employee’s employment and all of the Company’s obligations under this
Agreement at any time “For Cause” (as defined below)  by giving notice to
Employee stating the basis for such termination, effective immediately upon
giving such notice or at such other time thereafter as the Company may
designate. “For Cause” shall mean any of the following: (i) Employee’s willful
and continued failure to substantially perform the reasonably assigned duties
with the Company which are consistent with Employee’s position and job
description referred to in this Agreement, other than any such failure resulting
from incapacity due to physical or mental illness, after a written notice is
delivered to Employee by the Board of Directors of the Company which
specifically identifies the manner in which Employee has not substantially
performed the assigned duties, (ii) Employee’s willful engagement in illegal
conduct which is materially and demonstrably injurious to the Company, (iii)
Employee’s conviction by a court of competent jurisdiction of, or his pleading
guilty or nolo contendere to, any felony, or (iv) Employee’s commission of an
act of fraud, embezzlement, or misappropriation against the Company, including,
but not limited to, the offer, payment, solicitation or acceptance of any
unlawful bribe or kickback with respect to the Company’s business. For purposes
of this paragraph, no act, or failure to act, on Employee’s part shall be
considered “willful” unless done, or omitted to be done, in knowing bad faith
and without reasonable belief that the action or omission was in, or not opposed
to, the best interests of the Company. Any act, or failure to act, expressly
authorized by a resolution duly adopted by the Board of Directors or based upon
the written advice of counsel for the Company shall be conclusively presumed to
be done, or omitted to be done, in good faith and in the best interests of the
Company. Notwithstanding the foregoing, Employee shall not be deemed to have
been terminated For Cause unless and until there shall have been delivered to
Employee a copy of a resolution, duly adopted by the Board of Directors at a
meeting of the Board called and held for such purpose (after reasonable notice
to Employee and an opportunity for Employee, together with Employee’s counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board of Directors Employee committed the conduct set forth above in (i), (ii),
(iii) or (iv) of this Section and specifying the particulars thereof in detail.
 
(d) Termination Upon Death or Disability. Subject to Section 3.2, Employee’s
employment and the Company’s obligations under this Agreement shall terminate:
(1) automatically, effective immediately and without any notice being necessary,
upon Employee’s death; and (ii) in the event of the disability of Employee, by
the Company giving notice of termination to Employee. For purposes of this
Agreement, “disability” means the inability of Employee, due to a physical or
mental impairment, for 90 days (whether or not consecutive) during any period of
360 days, to perform, with reasonable accommodation, the essential functions of
the work contemplated by this Agreement. In the event of any dispute as to
whether Employee is disabled, the matter shall be determined by the Company’s
Board of Directors in consultation with a physician selected by the Company’s
health or disability insurer or another physician mutually satisfactory to the
Company and the Employee. The Employee shall cooperate with the efforts to make
such determination or be subject to immediate discharge. Any such determination
shall be conclusive and binding on the parties. Any determination of disability
under this Section 3.1 is not intended to alter any benefits any party may be
entitled to receive under any long-term disability insurance policy carried by
either the Company or Employee with respect to Employee, which benefits shall be
governed solely by the terms of any such insurance policy. Nothing in this
subsection shall be construed as limiting or altering any of Employee’s rights
under State workers compensation laws or State or Federal Family and Medical
Leave laws.
 
3.2 Rights Upon Termination.
 
(a)           Section 3.1(a) and 3.1(b) Termination. If Employee’s employment
terminates pursuant to Section 3.1(a) or 3.1(b) hereof, Employee shall have no
further rights against the Company hereunder, except for the right to receive,
following execution of a release and waiver in form satisfactory to the Company,
(i) any unpaid Base Salary, the value of any accrued but unused vacation, a
pro-rata portion (based on the number of days of the Bonus Year prior to the
effective date of termination) of any Performance Bonus that would be payable
with respect to the Bonus Year in which the termination occurs any stock options
to which the Employee is entitled under the Stock Option Agreement, and any and
all rights Employee may have pursuant to any stock option agreement between the
Employee and the Company, (ii) payment of Base Salary for a period of twelve
(12) months (the “Severance Period”), payable in accordance with the normal
payroll practices of the Company, (iii) reimbursement of expenses to which
Employee is entitled under Section 2.4 hereof, and (iv) continuation of the
welfare plans of the Company as detailed in Section 2.3 hereof for the duration
of the Severance Period.
 
(b)           Section 3.1(c) and 3.1(d) Termination. If Employee’s employment is
terminated pursuant to Sections 3.1(c) or 3.1(d) hereof, or if Employee quits
employment (other than for Good Reason) notwithstanding the terms of this
Agreement, Employee or Employee’s estate shall have no further rights against
the Company hereunder, except for the right to receive, following execution of a
release and waiver in form satisfactory to the Company, (i) any unpaid Base
Salary, (ii) in the case of Section 3.1(d) hereof, the value of any accrued but
unused vacation, a pro-rata portion (based on the number of days of the Bonus
Year prior to the effective date of termination) of any Performance Bonus that
would be payable with respect to the Bonus Year in which the termination occurs,
and any stock options to which the Employee is entitled under the Stock Option
Agreement, (iii) any and all rights Employee may have pursuant to any stock
option agreements between the Employee and the Company and (iv) reimbursement of
expenses to which Employee is entitled under Section 2.4 hereof.
 
ARTICLE IV
 
CONFIDENTIALITY; NONCOMPETITION; NONSOLICITATION
 
4.1 Covenants Regarding Confidential Information. Trade Secrets and Other
Matters. Employee covenants and agrees as follows:
 
(a) Definitions. For purposes of this Agreement, the following terms are defined
as follows:
 
(1) “Trade Secret” means all information possessed by or developed for the
Company or any of its subsidiaries, including, without limitation, a
compilation, program, device, method, system, technique or process, to which all
of the following apply: (i) the information derives independent economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use and (ii) the information is the subject of efforts to
maintain its secrecy that are reasonable under the circumstances.
 
(2) “Confidential Information” means information, to the extent it is not a
Trade Secret, which is possessed by or developed for the Company or any of its
subsidiaries and which relates to the Company’s or any of its subsidiaries’
existing or potential business or technology, which information is generally not
known to the public and which information the Company or any of its subsidiaries
seeks to protect from disclosure to its existing or potential competitors or
others, including, without limitation, for example: business plans, strategies,
existing or proposed bids, costs, technical developments, existing or proposed
research projects, financial or business projections, investments, marketing
plans, negotiation strategies, training information and materials, information
generated for client engagements and information stored or developed for use in
or with computers. Confidential Information also includes information received
by the Company or any of its subsidiaries from others which the Company or any
of its subsidiaries has an obligation to treat as confidential.
 
(b) Nondisclosure of Confidential Information. Except as required in the conduct
of the Company’s or any of its subsidiaries’ business or as expressly authorized
in writing on behalf of the Company or any of its subsidiaries, Employee shall
not use or disclose, directly or indirectly, any Confidential Information during
the period of his employment with the Company. In addition, following the
termination for any reason of Employee’s employment with the Company, Employee
shall not use or disclose, directly or indirectly, any Confidential Information.
This prohibition does not apply to Confidential Information after it has become
generally known in the industry in which the Company conducts its business. This
prohibition also does not prohibit Employee’s use of general skills and know how
acquired during and prior to employment by the Company, as long as such use does
not involve the use or disclosure of Confidential Information or Trade Secrets.
 
(c) Trade Secrets. During Employee’s employment by the Company, Employee shall
do what is reasonably necessary to prevent unauthorized misappropriation or
disclosure and threatened misappropriation or disclosure of the Company’s or any
of its subsidiaries’ Trade Secrets and, after termination of employment,
Employee shall not use or disclose the Company’s or any of its subsidiaries’
Trade Secrets as long as they remain, without misappropriation, Trade Secrets.
 
4.2 Noncompetition.
 
(a) During Employment. During Employee’s employment hereunder, Employee shall
not engage, directly or indirectly, as an employee, officer, director, partner,
manager, consultant, agent, owner (other than a minority shareholder or other
equity interest of not more than 1% of a company whose equity interests are
publicly traded on a nationally recognized stock exchange or over-the-counter)
or in any other capacity, in any competition with the Company or any of its
subsidiaries.
 
(b) Subsequent to Employment. For a two year period following the termination of
Employee’s employment for any reason or without reason, Employee shall not in
any capacity (whether in the capacity as an employee, officer, director,
partner, manager, consultant, agent or owner (other than a minority shareholder
or other equity interest of not more than 1% of a company whose equity interests
are publicly traded on a nationally recognized stock exchange or
over-the-counter), directly or indirectly advise, manage, render or perform
services to or for any person or entity which is engaged in a business
competitive to that of the Company or any of its subsidiaries within any
geographical location wherein the Company or any of its subsidiaries produces,
sells or markets its goods and services at the time of such termination or
within a one-year period prior to such termination.
 
4.3 Nonsolicitation. For a two year period following the termination of
Employee’s employment for any reason or without reason, Employee shall not
solicit or induce any person who was an employee of the Company or any of its
subsidiaries on the date of Employee’s termination or within three months prior
to leaving his or her employment with the Company or any of its subsidiaries.
 
4.4 Return of Documents. Immediately upon termination of employment, Employee
will return to the Company, and so certify in writing to the Company, all the
Company’s or any of its subsidiaries’ papers, documents and things, including
information stored for use in or with computers and software applicable to the
Company’s and its subsidiaries’ business (and all copies thereof), which are in
Employee’s possession or under Employee’s control, regardless whether such
papers, documents or things contain Confidential Information or Trade Secrets.
 
4.5 No Conflicts. To the extent that they exist, Employee will not disclose to
the Company or any of its subsidiaries any of Employee’s previous employer’s
confidential information or trade secrets. Further, Employee represents and
warrants that Employee has not previously assumed any obligations inconsistent
with those of this Agreement and that employment by the Company does not
conflict with any prior obligations to third parties.
 
4.6 Agreement on Fairness. Employee acknowledges that: (i) this Agreement has
been specifically bargained between the parties and reviewed by Employee, (ii)
Employee has had an opportunity to obtain legal counsel to review this
Agreement, and (iii) the covenants made by and duties imposed upon Employee
hereby are fair, reasonable and minimally necessary to protect the legitimate
business interests of the Company, and such covenants and duties will not place
an undue burden upon Employee’s livelihood in the event of termination of
Employee’s employment by the Company and the strict enforcement of the covenants
contained herein.
 
4.7 Equitable Relief and Remedies. Employee acknowledges that any breach of this
Agreement will cause substantial and irreparable harm to the Company for which
money damages would be an inadequate remedy. Accordingly, notwithstanding the
provisions of Article V below, the Company shall in any such event be entitled
to obtain injunctive and other forms of equitable relief to prevent such breach
and the prevailing party shall be entitled to recover from the other, the
prevailing party’s costs (including, without limitation, reasonable attorneys’
fees) incurred in connection with enforcing this Agreement, in addition to any
other rights or remedies available at law, in equity, by statute or pursuant to
Article V below.
 
ARTICLE V
 
AGREEMENT TO SUBMIT ALL EXISTING OR FUTURE DISPUTES TO BINDING ARBITRATION
 
The Company and Employee agree that any controversy or claim arising out of or
related to this Agreement or Employee’s employment with or termination by the
Company that is not resolved by the parties shall be settled by arbitration
administered by the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes. Said arbitration shall be conducted
in Lexington, Kentucky. The parties further agree that the arbitrator may
resolve issues of contract interpretation as well as law and award damages, if
any, to the extent provided by the Agreement or applicable law. The parties
agree that the costs of the arbitrator’s services shall be borne by the Company.
The parties further agree that the arbitrator’s decision will be final and
binding and enforceable in any court of competent jurisdiction. In addition to
the A.A.A.’s Arbitration Rules and unless otherwise agreed to by the parties the
following rules shall apply:
 
(a) Each party shall be entitled to discovery exclusively by the following
means: (i) requests for admission, (ii) requests for production of documents,
(iii) up to 15 written interrogatories (with any subpart to be counted as a
separate interrogatory), and (iv) depositions of no more than six individuals.
 
(b) Unless the arbitrator finds that delay is reasonably justified or as
otherwise agreed to by the parties, all discovery shall be completed, and the
arbitration hearing shall commence within five months after the appointment of
the arbitrator.
 
(c) Unless the arbitrator finds that delay is reasonably justified, the hearing
will be completed, and an award rendered within 30 days of commencement of the
hearing.
 
The arbitrator’s authority shall include the ability to render equitable types
of relief and, in such event, any aforesaid court may enter an order enjoining
and/or compelling such actions or relief ordered or as found by the arbitrator.
 
The arbitrator also shall make a determination regarding which party’s legal
position in any such controversy or claim is the more substantially correct (the
“Prevailing Party”) and the arbitrator shall require the other party to pay the
legal and other professional fees and costs incurred by the Prevailing Party in
connection with such arbitration proceeding and any necessary court action.
 
Notwithstanding the foregoing provisions of this Article V, the parties
expressly agree that a court of competent jurisdiction may enter a temporary
restraining order or an order enjoining a breach of Article IV of this Agreement
without submission of the underlying dispute to an arbitrator. Such remedy shall
be cumulative and nonexclusive, and shall be in addition to any other remedy to
which the parties may be entitled.
 
ARTICLE VI
 
GENERAL PROVISIONS
 
6.1 Notices. Any and all notices provided for in this Agreement shall be given
in writing and shall be deemed given to a party at the earlier of (i) when
actually delivered to such party, or (ii) when mailed to such party by
registered or certified mail (return receipt requested) or sent to such party by
courier, confirmed by receipt, and addressed to such party at the address
designated below for such party as follows (or to such other address for such
party as such party may have substituted by notice pursuant to this Section
6.1):
 
(a)           If to the Company:               Tempur World International Inc.
1713 Jaggie Fox Way
Lexington, KY 40511
Attention:  Chief Executive Officer


 


 
(b)           If to Employee:                     Mr. Dale Williams
                                c/o Tempur-Pedic International Inc.
1713 Jaggie Fox Way
Lexington, KY 40511
 
6.2 Entire Agreement. This Agreement supersedes in its entirety the Original
Agreement and contains the entire understanding and the full and complete
agreement of the parties.
 
6.3 Amendment. This Agreement may be altered, amended or modified only in a
writing, signed by both of the parties hereto. Headings included in this
Agreement are for convenience only and are not intended to limit or expand the
rights of the parties hereto. References to Sections herein shall mean sections
of the text of this Agreement, unless otherwise indicated.
 
6.4 Assignability. This Agreement and the rights and duties set forth herein may
not be assigned by either of the parties without the express written consent of
the other party. This Agreement shall be binding on and inure to the benefit of
each party and such party’s respective heirs, legal representatives, successors
and assigns.
 
6.5 Severability. If any court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then such invalidity or
unenforceability shall have no effect on the other provisions hereof, which
shall remain valid, binding and enforceable and in full force and effect, and
such invalid or unenforceable provision shall be construed in a manner so as to
give the maximum valid and enforceable effect to the intent of the parties
expressed therein.
 
6.6 Waiver of Breach. The waiver by either party of the breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party.
 
6.7 Governing Law: Construction. This Agreement shall be governed by the
internal laws of the State of Kentucky, without regard to any rules of
construction concerning the party responsible for the drafting hereof.
 
6.8 Tax Compliance.  All payments due hereunder shall be made net of all
federal, state or local taxes required by law to be withheld with respect to
such payments and any other deductions required by law or authorized by
Employee.  If any payment otherwise due hereunder would be, when otherwise due,
subject to additional taxes and interest under Section 409A of the Internal
Revenue Code of 1986, as amended, then such payment shall be deferred to the
extent required to avoid such additional taxes and interest.


[Remainder of Page Intentionally Left Blank]

 
 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the parties have executed this Agreement as of this day and
year written above.
 
 

  TEMPUR WORLD, LLC          
 
By:
/s/  H. Thomas Bryant           Name: H. Thomas Bryant       Title: President
and CEO          

 
 

  TEMPUR-PEDIC INTERNATIONAL INC.          
 
By:
/s/  H. Thomas Bryant          Name: H. Thomas Bryant       Title: President and
CEO          

 
 

  EMPLOYEE          
 
 
/s/  Dale E. Williams           Name: Dale E. Williams                  




 
 
 
 

--------------------------------------------------------------------------------

 
Graphic [tempurworldlogo.jpg]
 
ATTACHMENT TO DALE WILLIAMS AGREEMENT
 
“LETTER AGREEMENT”
 
July 3, 2003
Mr. Dale Wiliams
 
 
Dear Dale,
 
On behalf of the Board of Directors, Tom Bryant, and the Tempur World
organization, I’m pleased to present you this offer to join the company as
Senior Vice President and Chief Financial Officer. We feel very strongly that
you will be a key addition to the company’s success as we grow.
 
The following is a confirmation of the employment specifics as we
discussed.  Please let me know if you have any questions on any of these items.
 
Employment Agreement: Pending your acceptance of the terms below, the company
will prepare an Employment and Non-Competition Agreement for your
signature.  This document contains additional specifics concerning the terms and
conditions of your employment.
 
Position: Senior Vice President and Chief Financial Officer, Tempur World
 
Reports To: This position reports directly to the Chief Executive Officer,
 
Tempur World
 
Start Date: July 7, 2003.
 
Compensation: Your base salary will be $225,000
 
Annual Performance Bonus Program: The company’s annual performance bonus is
based on a quantitative and qualitative formula approved by the Company’s Board
of Directors. Specifically, 25% Sales, 25% EBITDA and 50% Board discretion. The
formula is set to target a bonus equal to 30% of your Base Salary as of January
1st of each year.
 
You are eligible to participate in the 2003 plan and your award level will be
prorated to your length of employment with the company.
 
The Sales and EBITDA segments are based on the current prorated 2003
forecast.  Eighty percent of these targets would equal zero bonus and 100% would
equal the target bonus of 30%. The bonuses are not capped i.e., if the actual
sales and EBITDA are 110% of plan, then a bonus of 110% of target percentage
would be achieved. For the discretionary element of the bonus, the Board will
weigh other items such as net working capital, free cash flow and other
intangibles.
 
Salary Reviews: Your Base Salary will be reviewed and be subject to adjustment
by the Board of Directors on or about January 1 of each year beginning with
January 1, 2004.
 
Equity Incentive: 1000 stock options per Tempur World Stock Option Plan
(qualified) at a $1250 strike price (Fair Market Value to be confirmed by
valuation consultant so as to create no income to you at issuance). Options vest
25% per year for four (4) years and are then exercisable over 10 years. The
vesting schedule is 25% in the first 12 months and 6.25% per quarter thereafter.
Future options may be granted as determined by the Board of Directors of Tempur
World.
 
Auto Allowance: You’ll receive an automobile allowance of $600.00 per month.
 
Salary Continuation/Severance: Six months per the terms of your Employment
Agreement.
 
Relocation: Your relocation package is designed to make the transition to
Lexington as smooth as possible. It includes.
 
·  
Reimbursement of up to 6% Real Estate Commission on the sale of your primary
residence.

 
·  
Usual and customary Closing Costs on the sale of your home.

 
·  
Full packing and transportation of typical household goods (booked by the
company).

 
·  
Furnished temporary housing in Lexington for up to 90 days (booked by the
company).

 
·  
Incidental travel expenses.

 
·  
One-time gross-up on the 2003 taxable portion of relocation reimbursements.

 
·  
Home Commute: The company agrees to provide you bi-weekly RT travel to
Minneapolis, per the company’s standard travel policy. All flights should be
booked by TPI’s travel desk.

 
Major Company Paid Benefits:
 
·  
Vacation - Fifteen (15) vacation days effective upon hire. Three Sick days are
also part of the benefits package.

 
·  
Company paid life insurance equal to three times your base salary, capped at
$250k, ADD, short-term and long-term disability insurance.  You can also
voluntarily buy additional Life Insurance and Long Term Disability coverage at
attractive group rates.

 
·  
Company paid Health Insurance for the employee (employees currently pay $39.77
per biweekly pay period for employee plus spouse coverage).  Additionally, you
can enroll in our “Section 125”, or Cafeteria plan.  This allows you to deduct
for certain benefits on a Pre-Tax basis i.e., using whole dollars.

 
·  
401K Retirement Plan whereby the Company will match dollar for dollar up to 3%
of your savings and $.50 for each dollar of your savings on the 4th and 5th %.
There is a one year waiting period before participation begins. You will receive
more information on the plan closer to your entry date.

 
·  
Liberal Employee Purchase plan including a free Tempur-Pedic mattresses after 90
days employment and again on every employment anniversary.

 
·  
Nine paid holidays.

 
Job Description:
 
Responsibilities:  The Chief Financial Officer will formulate and lead the
firm’s overall financial plans and activities. This will include financial
reporting and controls, treasury, tax, investor and lender relations, strategic
planning, financial analysis, financial systems management, and budgeting.
Specific responsibilities include:
 
·  
Focus on growing the business, optimizing existing systems, and bringing the
financial picture into sharp focus.

 
·  
Provide the strategic and financial leadership to position the company for a
liquidity event, most likely through an IPO.

 
·  
Act as a business partner to the Chief Executive Officer and a significant
contributor to the strategic management of the firm.

 
·  
Work with the CEO in coordinating the company’s strategic planning
process.  Ensure that efficient and accurate financial forecasting, planning and
capital budgeting systems are in place. Direct the preparation of realistic
operating budgets and management reports. Develop costing systems and coordinate
critical and ongoing financial analysis activities of the company’s operations
focusing on cost containment and asset maximization.

 
·  
Present, analyze and interpret relevant financial data to the CEO, other line
managers, and the Board of Directors. Develop financial performance measurements
and make appropriate recommendations.

 
·  
Develop and implement plans to optimize the corporation’s capital structure and
the financial strategies to support growth and development.

 
·  
Direct all treasury activities, including maintaining and expanding
relationships with commercial and investment banks.

 
·  
Provides financial leadership in mergers and acquisitions, joint ventures, and
partnerships including due diligence, deal structuring, negotiations,
integration, etc.

 
·  
Manage tax planning and reporting activities and provides a liaison with
regulatory authorities.

 
·  
Maintain a system of internal controls and audit procedures including managing
the company’s relationship with its outside audit firm.

 
·  
Responsible for the development and management of the financial organization and
professional staff.

 
Thank you again, Dale. I look forward to having you join the company.
 
To indicate your agreement with the essential terms of our offer I would
appreciate your signing as indicated below and returning this page via fax to
Hugh Murphy at: 859-514-5778.
 
Sincerely,
 


 
Bob Trussell, Chief Executive Officer
 


 
AGREED TO BY: ________________________ DATE: ________________________
 


